 Case 2:20-cv-08453-AB-AGR Document 12 Filed 01/04/21 Page 1 of 1 Page ID #:46



1
                                                                                     JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11
                                                 Case No. CV 20-08453-AB (AGRx)
12    SUNG CHOI,
13
                      Plaintiff,
                                                 ORDER DISMISSING CIVIL ACTION
14
      v.
15
      9733 GLENDORA CA-CAM, L.P.,
16
                      Defendant.
17
18
           THE COURT having been advised by counsel that the above-entitled action has
19
     been settled;
20
           IT IS THEREFORE ORDERED that this action is hereby dismissed without
21
     costs and without prejudice to the right, upon good cause shown within 30 days, to re-
22
     open the action if settlement is not consummated. This Court retains full jurisdiction
23
     over this action and this Order shall not prejudice any party to this action.
24
25
26   Dated: January 4, 2021           _______________________________________
                                      ANDRÉ BIROTTE JR.
27                                    UNITED STATES DISTRICT JUDGE
28
                                                1.
